Citation Nr: 1514992	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  09-50 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent prior to October 6, 2014, and 30 percent thereafter, for a headache disability.

2. Entitlement to an initial compensable evaluation for right ankle synovitis.

3. Entitlement to an initial compensable evaluation for left ankle synovitis.

4. Entitlement to an initial compensable evaluation prior to October 6, 2014, and in excess of 10 percent thereafter, for right wrist synovitis.

5. Entitlement to an initial compensable evaluation prior to October 6, 2014, and in excess of 10 percent thereafter, for left wrist synovitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from February 2003 to February 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal of May 2008 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified before the Board at a June 2014 hearing conducted at the RO.  During this hearing, the undersigned Veterans Law Judge (VLJ) explained the issues that are before the Board.  The Veteran's representative and the VLJ asked questions to ascertain whether he had submitted evidence in support of his claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim on appeal.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  See generally Bryant v. Shinseki, 23 Vet. App. 488 (2010).

This case was brought before the Board in August 2014, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.


FINDINGS OF FACT

1. The Veteran's headache disability is manifested throughout the appeal period by characteristic prostrating attacks occurring at least once per month that are not productive of severe economic inadaptability.

2. The Veteran's bilateral ankle disability is manifested throughout the appeal period by no more than occasional pain, especially after high impact activity, without loss of motion or deformity of the ankle.

3. Prior to October 6, 2014, the Veteran's bilateral wrist disability is manifested by no more than occasional pain, especially after high impact activity, without loss of motion or deformity of the wrist.

4. As of October 6, 2014, the Veteran's bilateral wrist disability is manifested by no more than pain on motion, especially after high impact activity, with mild loss of motion; there is no ankylosis or other deformity of the wrist.


CONCLUSIONS OF LAW

1. The criteria for a 30 percent evaluation, but not greater, for a headache disability have been met throughout the appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).

2. The criteria for an initial compensable evaluation for right ankle synovitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5020 and 5271 (2014).

3. The criteria for an initial compensable evaluation for left ankle synovitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5020 and 5271 (2014).

4. The criteria for an initial compensable evaluation prior to October 6, 2014, or in excess of 10 percent thereafter, for right wrist synovitis, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5020 and 5215 (2014).

5. The criteria for an initial compensable evaluation prior to October 6, 2014, or in excess of 10 percent thereafter, for left wrist synovitis, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5020 and 5215 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to notify has been satisfied through notice letters sent to the Veteran throughout the course of the appeal that fully addressed all notice elements.  These letters informed the Veteran of the evidence required to substantiate his claims, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with claims file.  All available post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Veteran has been provided a number of VA examinations throughout the course of the instant appeal to address the severity of his service-connected disabilities.  These examinations are adequate for the purposes of evaluating the disabilities on appeal, as they involved a review of the Veteran's medical history, a physical examination, and provide a discussion of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As noted above, the instant appeal was previously remanded, specifically to provide the Veteran new VA examinations to address the current severity of his service-connected disabilities.  The requested examinations were conducted in October 2014, and the Veteran's appeal was readjudicated in a November 2014 supplemental statement of the case.  As such, there has been substantial compliance with the Board's remand, and adjudication of the instant appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (applying the concept of staged ratings to increased evaluation claims).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  

With any form of arthritis, painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Headache Disability

The Veteran has been assigned a 10 evaluation for his service-connected headache disability prior to October 6, 2014, and 30 percent thereafter pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).

Under this diagnostic code, a maximum 50 percent evaluation is warranted with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent evaluation is warranted with characteristic prostrating attacks occurring on average once a month over a several month period.  A 10 percent evaluation is warranted with characteristic prostrating attacks averaging one in 2 months over a several month period.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.

Turning to the record, an October 2011 VA examination report notes the Veteran suffers from both migraine and tension headaches, which worsens with stress.  Symptoms include pulsating or throbbing head pain, pain localized to one side of the head and pain which worsens with physical activity, as well as nausea, sensitivity to light and sound, and change in vision.  The VA examiner noted the Veteran suffers from characteristics of prostrating attacks more frequently than once per month, which typically lasts less than one day.  When such headaches occur, the Veteran reported a need to sit down for approximately 15-20 minutes to allow medication to work; he reported he had never had to leave work early due to a headache.

VA treatment records note the Veteran reported worsening headaches in May 2012, and the Veteran has submitted a headache log both to the Board as well as to his VA medical treatment providers.  According to an October 2014 VA examination report, which considered the Veteran's VA treatment records as well as the submitted headache log, the Veteran suffers from about two headaches per month and, if they occur in the morning, he will call off from work.  He stated he gets "zig-zag" lines in his vision, and his headaches can last from three to 12 hours.  His headaches are also accompanied by nausea and sensitivity to sound.  Finally, the VA examiner noted the Veteran's migraine headaches do not result in severe economic inadaptability.

Both the October 2011 and October 2012 VA examination reports, as well as the VA treatment records and headache logs submitted by the Veteran, note the Veteran suffers from at least one characteristic prostrating headache per month.  Such evidence supports the assignment of a 30 percent evaluation throughout the appeal period.  However, a 50 percent evaluation is not warranted at any point during the appeal period, as there is no evidence, nor assertion, that the Veteran's headache disability results in severe economic inadaptability.  In this regard, the Veteran reported that he will call out of work only if he suffers a migraine at the beginning of the day.  Otherwise, he will take a 15-20 minute break at work to allow time for his medication to take effect.  

In light of the evidence described above, the Board finds that a 30 percent evaluation is warranted for a headache disability throughout the appeal period.  However, the preponderance of the evidence is against a higher evaluation at any point during the appeal period, as the Veteran's headaches are not productive of severe economic inadaptability.  Accordingly, a 30 percent evaluation is assigned prior to October 6, 2014, and an evaluation in excess of 30 percent is denied at all points during the appeal period.

Bilateral Ankle Synovitis

The Veteran's bilateral ankle disability has been assigned an initial noncompensable evaluation throughout the appeal period under 38 C.F.R. § 4.71a, Diagnostic Code 5020, pertaining to synovitis.  Limitation of motion of the ankle is evaluated pursuant to Diagnostic Code 5271, which provides for a 10 percent evaluation for moderate limitation of motion, and a maximum 20 percent evaluation for marked limitation of motion of the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Normal range of motion of the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II.

Turning to the record, VA treatment records in August 2007 note there were no musculoskeletal deficits, and in October 2007 there were no deficits on range of motion and the Veteran reported his ankles were not hurting or swollen much.  Likewise, a December 2008 VA treatment record notes full range of motion of the joints without tenderness, erythema or effusion.  

At an April 2008 VA examination, the Veteran reported that he does not utilize crutches, braces, a cane or inserts.  His disability does not limit his walking, but he does occasionally have some pain and swelling after running or playing basketball.  On physical examination there was no deformity of the ankles.  With palpation, there was some mild tenderness about the anterolateral aspect of the ankle; otherwise, the ankles were nontender.  The Veteran exhibited full dorsiflexion to 20 degrees and full plantar flexion to 45 degrees bilaterally without pain.  There was no limitation of motion following repetitive testing, and x-rays revealed no acute bony or joint changes.

At an April 2010 VA examination, the Veteran's main complaint was pain and swelling of the lateral ankles, especially after high impact activities such as running.  Physical examination showed overall alignment was neutral, and his ankles were nontender to palpation.  The Veteran exhibited full range of motion to 20 degrees of dorsiflexion and 45 degrees of plantar flexion bilaterally without increased pain, fatigue, weakness, lack of endurance or incoordination on repetitive motion.  X-rays again showed no acute bony or joint changes.

Finally, at an October 2014 VA examination, the Veteran described a "dull ache" that is always present, which is aggravated by walking and standing, though he reported no functional loss or impairment.  Range of motion testing revealed full range of motion bilaterally, and while the examiner noted there was pain on the exam, it was specifically found not to result in functional loss.  There was no loss of motion, pain, weakness, fatigability, or incoordination after repetitive testing.  Imaging studies revealed no degenerative or traumatic arthritis.

In light of the evidence above, the Board finds that an initial compensable evaluation is not warranted at any point during the appeal period for the Veteran's bilateral ankle disability.  Though the Veteran may experience some pain in the ankles, particularly after high impact activities such as running or playing basketball, there is no objective evidence that this pain results in any limitation of motion or other functional impairment of the ankles.  

The Board has also considered whether a compensable evaluation may be warranted under another applicable Diagnostic Code.  However, there is no evidence of ankylosis or any other deformity of the ankles.  Therefore, no higher rating is warranted under Diagnostic Codes 5270 or 5272-5274.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for an initial compensable evaluation for bilateral ankle synovitis at any point during the appeal period, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).

Bilateral Wrist Synovitis 

The Veteran's bilateral wrist disability has been assigned an initial noncompensable evaluation prior to October 6, 2014, and 10 percent thereafter.  Limitation of motion of the wrist is evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2014).  Under this Diagnostic Code, a 10 percent evaluation is warranted with dorsiflexion limited to less than 15 degrees or palmar flexion limited in line with the forearm (zero degrees).  Normal range of motion of the wrist is 70 degrees of dorsiflexion and 80 degrees of palmar flexion.  See 38 C.F.R. § 4.71a, Plate I.

Turning to the record, VA treatment records in August 2007 note there were no musculoskeletal deficits, and a December 2008 VA treatment record notes full range of motion of the joints without tenderness, erythema or effusion.  At an April 2008 VA examination, the Veteran complained of popping and mild pain in the bilateral wrists that is exacerbated by impact activities such as basketball and football and is relieved by rest and antiinflammatory medications.  On physical examination, there were no alignment problems or deformity of the wrists, nor was there tenderness on palpation about the wrist.  Range of motion was within normal limits throughout, with plantar flexion to 80 degrees and extension (dorsiflexion) to 70 degrees of motion.  There was no additional loss of motion on repetitive testing.  

At an April 2010 VA examination, the Veteran's main complaint was pain, stiffness, crocking and popping in his bilateral wrists.  The examiner noted that the Veteran essentially describes activity related soreness in his wrists, which generally resolves with rest.  Aggravating factors include gripping and twisting, and alleviating factors include Advil or rest and avoidance of aggravating activity.  On physical examination, there were no obvious deformities, and the wrists were not swollen.  His wrists were nontender to palpation to include both the radial and ulnar styloids.  He had no evidence of flexor or extensor tenosynovitis, and he exhibited full range of motion of the wrists bilaterally.  Repetitive motion testing caused no increased pain, fatigue, weakness, lack of endurance or incoordination.

Finally, at an October 2014 VA examination, the Veteran reported a constant dull ache in his wrists that is aggravated by movement required on his job of sorting and carrying mail.  He stated he uses over the counter anti-inflammatories for his bilateral wrist pain that helps "at times."  Range of motion testing revealed palmar flexion limited to 75 degrees bilaterally, with dorsiflexion limited to 60 degrees bilaterally.  There was no additional loss of motion on repetitive testing.  Functional impairment was noted to include pain on movement and reduced motion.  There was no ankylosis of either wrist.  

In light of the evidence above, the Board finds that an initial compensable evaluation is not warranted at any point prior to October 6, 2014, for the Veteran's bilateral wrist disability.  Though the Veteran may have experienced some pain in the wrists, particularly after high impact activities such as playing basketball or football, there is no objective evidence that this pain resulted in any limitation of motion or other functional impairment of the wrists during this stage of the appeal.  As of October 6, 2014, an evaluation greater than the currently assigned 10 percent is also not warranted.  While the Veteran did exhibit loss of motion on both plantar flexion and dorsiflexion, such loss was not of such severity as to warrant additional or separate evaluations based on limitation of motion under Diagnostic Code 5215.

The Board has also considered whether a compensable evaluation may be warranted under another applicable Diagnostic Code.  However, there is no evidence of ankylosis or any other deformity of the wrists.  Therefore, no higher rating is warranted under Diagnostic Code 5214.  The Board acknowledges that the report of April 2008 radiographic testing notes "very early osteoarthritis changes of the first carpometacarpal joint."  However, subsequent radiological testing, including x-rays conducted in April 2010, July 2010 and October 2014, found the Veteran's wrists to be normal bilaterally.  As such, the Board finds the preponderance of the evidence is against a finding of arthritis of the wrists, and the provisions pertaining to arthritis are not applicable in this case.  See, e.g., 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003 and 5010 (2014).

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for an initial compensable evaluation for bilateral wrist synovitis prior to October 6, 2014, or in excess of 10 percent thereafter, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).

Additional Considerations

While the Veteran complains of pain during activity and range of motion testing of the bilateral ankles and wrists, the objective evidence of record indicates such pain does not limit the Veteran's functional range of motion except as discussed above and does not serve as a basis for an initial evaluations in excess of those assigned herein at any stage of the Veteran's appeal.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.")

In determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  The opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected disabilities.  Moray v. Brown, 2 Vet. App. 211, 214 (1993).

The discussion above reflects that the symptoms of the Veteran's headaches, bilateral ankle and bilateral wrist disabilities are contemplated by the applicable rating criteria.  The effects of the Veteran's disability, including pain and decreased motion as well as functional effects on daily and occupational activities, have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and extraschedular rating is not warranted.  38 C.F.R. §3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

A 30 percent evaluation for a headache disability prior to October 6, 2014, is granted.

An evaluation in excess of 30 percent for a headache disability as of October 6, 2014, is denied.

An initial compensable evaluation for right ankle synovitis is denied.

An initial compensable evaluation for left ankle synovitis is denied.

An initial compensable evaluation prior to October 6, 2014, and in excess of 10 percent thereafter, for right wrist synovitis is denied.

An initial compensable evaluation prior to October 6, 2014, and in excess of 10 percent thereafter, for right wrist synovitis is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


